         Case 2:17-cv-07220-PSG-AFM Document 55 Filed 02/11/19 Page 1 of 12 Page ID #:1577



                    1   MORGAN, LEWIS & BOCKIUS LLP
                        Barbara J. Miller (SBN 167223)
                    2   John D. Hayashi (SBN 211077)
                        Alejandro David Szwarcsztejn (SBN 272371)
                    3   Samuel S. Sadeghi (SBN 311785)
                        600 Anton Boulevard
                    4   Suite 1800
                        Costa Mesa, CA 92626-7653
                    5   Tel: +1.714.830.0600
                        Fax: +1.714.830.0700
                    6   barbara.miller@morganlewis.com
                        john.hayashi@morganlewis.com
                    7   david.szwarcsztejn@morganlewis.com
                        sam.sadeghi@morganlewis.com
                    8
                        Attorneys for Defendant
                    9   OFFICE DEPOT, INC.
                10
                11                               UNITED STATES DISTRICT COURT
                12                             CENTRAL DISTRICT OF CALIFORNIA
                13
                14      ALVIN ALVAREZ, individually, and                 Case No. 2:17-cv-07220-PSG-AFM
                        on behalf of other members of the
                15      general public similarly situated,               DEFENDANT OFFICE DEPOT,
                                                                         INC.’S NOTICE OF MOTION
                16                            Plaintiff,                 AND MOTION FOR JUDGMENT
                                                                         ON THE PLEADINGS OF
                17                      vs.                              PLAINTIFF ALVIN ALVAREZ’S
                                                                         SECOND, SEVENTH, AND
                18      OFFICE DEPOT, INC., a Delaware                   EIGHTH CAUSES OF ACTION;
                        corporation; and DOES 1 through 10,              MEMORANDUM OF POINTS
                19      inclusive,                                       AND AUTHORITIES IN
                                                                         SUPPORT THEREOF
                20                            Defendants.
                                                                        Date:      March 11, 2019
                21                                                      Time:      1:30 p.m.
                                                                        Dept.:     Courtroom 6A (6th Floor)
                22                                                      Judge:     Hon. Philip S. Gutierrez

                23
                24
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   COSTA MESA
                                                                                   CASE NO. 2:17-CV-07220-PSG-AFM
                        DB2/ 35909064         DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
         Case 2:17-cv-07220-PSG-AFM Document 55 Filed 02/11/19 Page 2 of 12 Page ID #:1578



                    1            TO PLAINTIFF AND HIS ATTORNEYS OF RECORD:
                    2            PLEASE TAKE NOTICE THAT on March 11, 2019, or as soon thereafter
                    3   as this matter may be heard in Courtroom 6A (Sixth Floor) of the above-captioned
                    4   Court, located at the First Street Courthouse, 350 West 1st Street, Los Angeles,
                    5   California 90012, Defendant Office Depot, Inc. (“Office Depot”) will and hereby
                    6   does move the Court, pursuant to Federal Rule of Civil Procedure 12(c), for an
                    7   order granting judgment on the pleadings as to the Second, Seventh, and Eighth
                    8   causes of actions brought by Plaintiff Alvin Alvarez (“Plaintiff”) in his Complaint.
                    9   This Motion is brought pursuant to Federal Rule of Civil Procedure 12(c) on the
                10      ground that, even if the material allegations in the Complaint are true, which Office
                11      Depot denies, judgment on the pleadings without leave to amend is appropriate
                12      because Office Depot is entitled to judgment as a matter of law as follows:
                13               1.     Alvarez’s Second Cause of Action for unpaid minimum wages in
                14      violation of California Labor Code Sections 1182.12, 1194, 1197, 1197.1, and 1198
                15      fails as a matter of law to the extent it is based on a theory of liability for failure to
                16      compensate for time spent by a prospective employee to take a pre-employment
                17      drug test, because prospective employees are not entitled to compensation, as a
                18      matter of law;
                19               2.     Alvarez’s Seventh Cause of Action for unreimbursed business
                20      expenses in violation of California Labor Code Section 2802 fails as a matter of law
                21      to the extent it is based on a theory of liability for failure to reimburse prospective
                22      employees for travel expenses incurred as a result of taking a pre-employment drug
                23      test because prospective employees are not entitled to reimbursement under Section
                24      2802, as a matter of law;
                25               3.     Alvarez’s Eighth Cause of Action for unlawful business practices in
                26      violation of California Business and Professions Code Sections 17200 et seq. fails
                27      as a matter of law to the extent it is based on (1) the alleged failure to pay the cost
                28      of a pre-employment drug test under California Labor Code Section 222.5 because
MORGAN, LEWIS &
 BOCKIUS LLP                                                        -1-             CASE NO. 2:17-CV-07220-PSG-AFM
 ATTORNEYS AT LAW
   COSTA MESA
                                              DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                        DB2/ 35909064
         Case 2:17-cv-07220-PSG-AFM Document 55 Filed 02/11/19 Page 3 of 12 Page ID #:1579



                    1   there are no facts that support that Office Depot failed to pay for the cost of
                    2   Plaintiff’s pre-employment drug test, and (2) any theory of liability for failure to
                    3   reimburse prospective employees for time spent, and travel expenses incurred, as a
                    4   result of taking a pre-employment drug test because prospective employees are not
                    5   entitled to reimbursement under Section 2802, as a matter of law.
                    6            This Motion is based on this Notice of Motion and Motion; the Memorandum
                    7   of Points and Authorities included herein; all pleadings and papers on file in this
                    8   action, including Alvarez’s Complaint (ECF No. 1-1); and such other argument and
                    9   evidence as may be presented to the Court prior to or at the hearing on this Motion.
                10
                11       Dated:         February 11, 2019            MORGAN, LEWIS & BOCKIUS LLP
                12
                                                                     By: /s/ Alejandro David Szwarcsztejn
                13                                                   Barbara J. Miller
                                                                     John D. Hayashi
                14                                                   Alejandro David Szwarcsztejn
                                                                     Samuel S. Sadeghi
                15                                                   Attorneys for Defendant
                                                                     OFFICE DEPOT, INC.
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                      -2-            CASE NO. 2:17-CV-07220-PSG-AFM
 ATTORNEYS AT LAW
   COSTA MESA
                                            DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                        DB2/ 35909064
         Case 2:17-cv-07220-PSG-AFM Document 55 Filed 02/11/19 Page 4 of 12 Page ID #:1580



                    1                   MEMORANDUM OF POINTS AND AUTHORITIES
                    2   I.       INTRODUCTION
                    3            Plaintiff Alvin Alvarez (“Plaintiff” or “Alvarez”) improperly brings claims
                    4   under the California Labor Code on behalf of himself and thousands of employees
                    5   based on the untenable theory of liability that a prospective employer must
                    6   compensate and reimburse job applicants for time spent, and travel expenses
                    7   incurred, as a result of completing a pre-employment drug test. To the extent
                    8   Alvarez’s Second, Seventh, and Eighth causes of action are predicated on that
                    9   meritless theory, Defendant Office Depot, Inc. (“Office Depot”) is entitled to
                10      judgment on the pleadings.
                11               Specifically, Alvarez’s Second Cause of Action for unpaid minimum wages in
                12      violation of California Labor Code Sections 1182.12, 1194, 1197, 1197.1, and 1198
                13      seeks to recover compensation for the time he spent undergoing a pre-employment
                14      drug test, the completion of which was a condition of being hired by Office Depot.
                15      But Alvarez cannot recover compensation for this pre-employment activity because
                16      conditioning employment on taking and passing a pre-employment drug test is not a
                17      sufficient exercise of control by a prospective employer over a prospective employee
                18      to give rise to an employment relationship as a matter of law.
                19               Alvarez’s Seventh Cause of Action for unreimbursed business expenses in
                20      violation of California Labor Code Section 2802 (“Section 2802”) similarly fails as a
                21      matter of law to the extent it seeks reimbursement for travel expenses that Alvarez
                22      incurred in connection with taking a pre-employment drug test. Alvarez cannot
                23      recover travel expenses he incurred as a prospective employee, who engaged in a
                24      pre-employment activity, because Section 2802 only requires reimbursement to
                25      employees for expenses incurred as a result of discharging duties in the course of
                26      employment.
                27               Lastly, Alvarez’s Eighth Cause of Action for unlawful business practices in
                28      violation of California Business and Professions Code Sections 17200 et seq. also
MORGAN, LEWIS &
 BOCKIUS LLP                                                       -1-            CASE NO. 2:17-CV-07220-PSG-AFM
 ATTORNEYS AT LAW
   COSTA MESA
                                             DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                        DB2/ 35909064
         Case 2:17-cv-07220-PSG-AFM Document 55 Filed 02/11/19 Page 5 of 12 Page ID #:1581



                    1   fails as a matter of law to the extent it is based on the same theory of liability
                    2   underlying Alvarez’s Section 2802 claim as described above, as well as Alvarez’s
                    3   additional claim under California Labor Code Section 222.5 (“Section 222.5”) for an
                    4   alleged failure to pay the cost of a pre-employment drug test. Section 222.5 forbids
                    5   a prospective employer from requiring a prospective employee to pay the cost of a
                    6   pre-employment medical or physical examination. There are no facts that could
                    7   support that Alvarez ever paid for the pre-employment drug test, thus his Section
                    8   222.5 claim fails as a matter of law.
                    9            Even if the material allegations in Alvarez’s Complaint are true, which Office
                10      Depot denies, Alvarez’s Second, Seventh, and Eighth causes of action fail as a
                11      matter of law to the extent that they are based on his allegations regarding pre-
                12      employment drug testing. For all these reasons, this Court should grant Office
                13      Depot’s Motion for Judgment on the Pleadings.
                14      II.      RELEVANT PROCEDURAL BACKGROUND
                15               On August 28, 2017, Alvarez filed a Complaint against Office Depot in the
                16      Los Angeles County Superior Court, asserting the following claims on his behalf:
                17      (1) failure to pay overtime; (2) failure to pay minimum wages; (3) failure to provide
                18      meal periods; (4) failure to provide rest periods; (5) failure to provide compliant
                19      wage statements and maintain payroll records; (6) failure to pay wages timely upon
                20      termination; (7) failure to reimburse business expenses pursuant to Section 2802;
                21      (8) unlawful business practices, in part, for failure to pay the cost of pre-employment
                22      physical examination and drug testing pursuant to Section 222.5 and failure to
                23      reimburse business expenses pursuant to Section 2802; and (9) unlawful business
                24      practices for failure to pay meal and rest period premium wages. ECF No. 1-1
                25      (“Complaint”).
                26      III.     JUDGMENT ON THE PLEADINGS STANDARD
                27               Under Federal Rule of Civil Procedure (“Rule”) 12(c), a party may move for
                28      judgment on the pleadings after the pleadings close and before the trial commences.
MORGAN, LEWIS &
 BOCKIUS LLP                                                       -2-            CASE NO. 2:17-CV-07220-PSG-AFM
 ATTORNEYS AT LAW
   COSTA MESA
                                             DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                        DB2/ 35909064
         Case 2:17-cv-07220-PSG-AFM Document 55 Filed 02/11/19 Page 6 of 12 Page ID #:1582



                    1   Fed. R. Civ. P. 12(c). A motion for judgment on the pleadings tests the legal
                    2   sufficiency of the claims asserted in the complaint, and the same standard that
                    3   applies to a motion to dismiss under Rule 12(b)(6) also applies to motions under
                    4   Rule 12(c). Dworkin v. Hustler Magazine, Inc., 867 F.2d 1188, 1192 (9th Cir.
                    5   1989); see also U.S. ex rel. Cafasso v. Gen. Dynamics, 637 F.3d 1047, 1055 n.4
                    6   (9th Cir. 2011) (“Rule 12(c) is functionally identical to Rule 12(b)(6) and . . . the
                    7   standard of review applies to motions brought under either rule.”); Hayden v.
                    8   Paterson, 594 F.3d 150, 157 n.4 (2nd Cir. 2010) (“[I]n deciding a Rule 12(c)
                    9   motion, we apply the same standard as that applicable to a motion under Rule
                10      12(b)(6).”).
                11               “Judgment on the pleadings is properly granted when taking all the
                12      allegations in the pleadings as true, the moving party is entitled to judgment as a
                13      matter of law.” Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th
                14      Cir. 2001). Dismissal is proper where, as here, there is a “lack of cognizable legal
                15      theory” or “the absence of sufficient facts alleged under a cognizable legal theory.”
                16      Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                17               Here, as discussed below, Office Depot is entitled to judgment on the
                18      pleadings because Alvarez’s Second, Seventh, and Eighth causes of action all fail as
                19      a matter of law to the extent that they are based on his allegations regarding pre-
                20      employment drug testing.
                21      IV.      LEGAL ARGUMENT
                22               A.     Alvarez Is Not Entitled to Compensation for Time Spent
                23                      Undergoing a Pre-Employment Drug Test.
                24               A recovery for unpaid wages under the California Labor Code is only
                25      available to employees—not job applicants or prospective employees. See Cal.
                26      Lab. Code 1194 (stating that “any employee receiving less than the legal minimum
                27      wage . . . applicable to the employee is entitled to recover in a civil action the
                28      unpaid balance of the full amount of this minimum wage . . . .” (emphases added)).
MORGAN, LEWIS &
 BOCKIUS LLP                                                       -3-            CASE NO. 2:17-CV-07220-PSG-AFM
 ATTORNEYS AT LAW
   COSTA MESA
                                             DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                        DB2/ 35909064
         Case 2:17-cv-07220-PSG-AFM Document 55 Filed 02/11/19 Page 7 of 12 Page ID #:1583



                    1   As such, a prospective employee is not entitled to compensation for time spent
                    2   undergoing a pre-employment drug test. Brum v. MarketSource, Inc., No. 2:17-cv-
                    3   241-JAM-EFB, 2017 WL 4883376, at *1-4 (E.D. Cal. Oct. 27, 2017) (granting
                    4   defendant’s motion to strike allegations from plaintiff’s complaint and holding,
                    5   under California law, that “an employer who conditions an offer of employment on
                    6   completion of a drug test” is not liable to pay a prospective employee “for the time
                    7   to travel to and from the drug testing facility and take the test,” reasoning that there
                    8   was no employment relationship, even if the “prospective employer picked the
                    9   time, date, and location for, and the scope of, [the prehire] drug test”).
                10               Courts have similarly held that prospective employees are not entitled to
                11      compensation for completing other pre-employment activities. See, e.g., Gunawan
                12      v. Howroyd–Wright Employment Agency, 997 F. Supp. 2d 1058, 1063 (C.D. Cal.
                13      2014) (holding, under California law, that defendant staffing agency was not liable
                14      to compensate plaintiff for time spent interviewing with defendant’s client as a
                15      condition of hire because plaintiff was a job applicant at the time of the interview,
                16      given that she was not under defendant’s control and could have opted not to attend
                17      the interview, despite defendant scheduling the interview and editing plaintiff’s
                18      resume); Saini v. Motion Recruitment Partners, LLC, 2017 WL 1536276, at *7-10
                19      (C.D. Cal. Mar. 6, 2017) (holding, under California law, that defendant staffing
                20      agency was not liable to compensate plaintiff for interviewing with defendant’s
                21      client as a condition of hire because plaintiff was not subject to defendant’s control
                22      throughout the interview process, given that “California law excludes travel time to
                23      and from interviews from compensable work,” plaintiff’s interview preparations
                24      primarily benefited himself, and “general advice” or “arrang[ement of] interview
                25      logistics does not equate to control” over plaintiff’s “behavior” or “time”).
                26               The same principle is true under federal law, even for more onerous pre-
                27      employment activities such as physical exams and multi-day orientation trainings.
                28      See, e.g., Nance v. May Trucking Co., 685 F. App’x 602, 604-05 (9th Cir. 2017)
MORGAN, LEWIS &
 BOCKIUS LLP                                                       -4-            CASE NO. 2:17-CV-07220-PSG-AFM
 ATTORNEYS AT LAW
   COSTA MESA
                                             DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                        DB2/ 35909064
         Case 2:17-cv-07220-PSG-AFM Document 55 Filed 02/11/19 Page 8 of 12 Page ID #:1584



                    1   (holding that truck drivers who attended three-day orientations and underwent drug,
                    2   road, and physical tests as part of a “job application process” were not entitled to
                    3   compensation for those pre-employment activities because they were “not
                    4   ‘employees’ under the FLSA or Oregon law,” given that plaintiffs did not expect
                    5   compensation other than travel and lodging expenses and they were not guaranteed
                    6   work upon completion of the program).
                    7            Here, Alvarez alleges that Office Depot violated California Labor Code
                    8   Sections 1182.12, 1194, 1197, 1197.1, and 1198 because it did not compensate him
                    9   and other “prospective employees” for the time spent traveling to and from the drug
                10      testing facility and the time spent undergoing the drug test. Complaint ¶ 14, 54, 57.
                11      Alvarez’s claim fails as a matter of law because he was a job applicant or
                12      prospective employee at the time he completed the pre-employment drug test.
                13      Alvarez essentially admits that his employment was conditioned upon completing a
                14      drug test because his own Complaint alleges: “Defendants require that all new hires
                15      undergo mandatory drug testing as a condition of employment.” Complaint ¶ 14
                16      (emphasis added); Brum, 2017 WL 4883376, at *2 (reasoning that plaintiffs’
                17      allegation that “[d]efendants require that all new hires undergo mandatory drug
                18      testing as a condition of employment” shows that plaintiffs “admit their
                19      employment was conditioned upon completing a drug test”).
                20               Nothing in Plaintiff’s complaint suggests that Office Depot exercised any
                21      control at all over Plaintiff at the time he took a drug test, other than the mere fact
                22      that he take and pass a drug test to obtain a job. Merely conditioning employment
                23      on taking and passing a drug test does not create an employment relationship for
                24      Labor Code purposes and no law suggests otherwise. See Gunawan, 997 F. Supp.
                25      2d at 1063 (reasoning that there was no employment relationship due to a lack of
                26      control, where plaintiff could have opted not to attend the interview for defendant’s
                27      client as a condition of hire, despite defendant scheduling the interview and editing
                28      plaintiff’s resume).
MORGAN, LEWIS &
 BOCKIUS LLP                                                       -5-            CASE NO. 2:17-CV-07220-PSG-AFM
 ATTORNEYS AT LAW
   COSTA MESA
                                             DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                        DB2/ 35909064
         Case 2:17-cv-07220-PSG-AFM Document 55 Filed 02/11/19 Page 9 of 12 Page ID #:1585



                    1            Even assuming arguendo that Office Depot picked the time, date, and
                    2   location for, and scope of, the pre-employment drug test, these facts do not
                    3   establish sufficient control to establish an employment relationship as a matter of
                    4   law. Brum, 2017 WL 4883376, at *4 (acknowledging no “legal support for this
                    5   seemingly novel proposition” and finding plaintiffs’ “allegations insufficient to
                    6   establish an employment relationship at the time of Plaintiffs’ drug testing” based
                    7   on alleged “facts that a prospective employer picked the time, date, and location
                    8   for, and scope of, a drug test required in order for one to commence employment”).
                    9   Thus, Alvarez’s Second Cause of Action fails as a matter of law to the extent it is
                10      based on his allegations regarding pre-employment drug testing.
                11               B.     Alvarez Is Not Entitled to Reimbursement for Travel Expenses
                12                      Incurred As a Result of Taking a Pre-Employment Drug Test.

                13               Similar to claims for unpaid wages under the California Labor Code, a
                14      recovery for unreimbursed business expenses under Section 2802 is only available
                15      to employees—not job applicants or prospective employees. See Cal. Lab. Code
                16      2802 (requiring reimbursement for “all necessary expenditures or losses incurred by
                17      the employee in direct consequence of the discharge of his or her duties, or of his or
                18      her obedience to the directions of the employer” (emphasis added)). The Labor
                19      Code itself distinguishes between the type of reimbursement employees can
                20      recover—“all necessary expenditures”—from the type of reimbursement
                21      prospective employees can recover—the actual “cost” of the medical or physical
                22      examination. Compare Cal. Lab. Code 2802, with id. § 222.5 (forbidding a
                23      prospective employer from requiring “any prospective employee or applicant for
                24      employment to pay, any fee for, or cost of, any pre-employment medical or
                25      physical examination taken as a condition of employment”). Thus, a prospective
                26      employee is not entitled to reimbursement for travel expenses incurred as a result of
                27      taking a pre-employment drug test. Brum, 2017 WL 4883376 at *4 (holding that
                28      prospective employees are not entitled to reimbursement for travel expenses
MORGAN, LEWIS &
 BOCKIUS LLP                                                       -6-            CASE NO. 2:17-CV-07220-PSG-AFM
 ATTORNEYS AT LAW
   COSTA MESA
                                             DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                        DB2/ 35909064
        Case 2:17-cv-07220-PSG-AFM Document 55 Filed 02/11/19 Page 10 of 12 Page ID #:1586



                    1   incurred from taking a pre-employment drug test as a matter of law and
                    2   distinguishing reimbursement of expenditures for employees under Section 2802
                    3   from reimbursement of the cost of pre-employment medical or physical
                    4   examinations for prospective employees under Section 222.5).
                    5            Alvarez’s Seventh and Eighth causes of action seek recovery under the theory
                    6   that he is entitled to reimbursement for travel expenses he incurred as a result of
                    7   taking a pre-employment drug test pursuant to Section 2802. But as described in the
                    8   previous section regarding his Second Cause of Action, the facts alleged are
                    9   insufficient to establish an employment relationship between Alvarez and Office
                10      Depot at the time he took the pre-employment drug test, which, as his Complaint
                11      alleges, was a condition of being hired by Office Depot. Therefore, Alvarez’s
                12      Seventh and Eighth causes of action fail as a matter of law to the extent that they are
                13      based on the untenable theory that a prospective employee is entitled to
                14      reimbursement for travel expenses incurred as a result of taking a pre-employment
                15      drug test.
                16               C.     Alvarez Is Not Entitled to Reimbursement for the Cost of the Pre-
                17                      Employment Drug Test.

                18               Labor Code Section 222.5 forbids a prospective employer from requiring “any
                19      prospective employee or applicant for employment to pay, any fee for, or cost of,
                20      any pre-employment medical or physical examination taken as a condition of
                21      employment.” Cal. Lab. Code § 222.5 (emphasis added). Under the plain language
                22      of the statute, the “cost” of the medical or physical examination does not include
                23      compensation for time spent, and travel expenses incurred, as a result of taking a
                24      pre-employment drug test. Brum, 2017 WL 4883376 at *4 (accepting defendants’
                25      argument that “based on the plain language of [Section 222.5], ‘cost’ does not
                26      include compensation for the time involved in taking the exam, traveling to and from
                27      the exam, or for travel mileage”). That conclusion is further supported by the fact
                28      that Section 222.5, which is limited to the “cost” of a pre-employment medical
MORGAN, LEWIS &
 BOCKIUS LLP                                                       -7-            CASE NO. 2:17-CV-07220-PSG-AFM
 ATTORNEYS AT LAW
   COSTA MESA
                                             DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                        DB2/ 35909064
        Case 2:17-cv-07220-PSG-AFM Document 55 Filed 02/11/19 Page 11 of 12 Page ID #:1587



                    1   examination incurred by a prospective employee must be read more narrowly than
                    2   Section 2802, which includes “all necessary expenditures” incurred by an employee.
                    3   Compare Cal. Lab. Code § 222.5, with id. § 2802; see also Brum, 2017 WL 4883376
                    4   at *4.
                    5            Here, Alvarez’s Eighth Cause of Action alleges that Office Depot violated
                    6   California Business and Professions Code Section 17200, et seq., in part by
                    7   “[f]ailing to pay the costs of mandatory pre-employment physical examinations and
                    8   drug testing in violation of California Labor Code section 222.5.” Complaint ¶
                    9   105(f) (emphasis added). But Alvarez’s Complaint is devoid of any allegation that
                10      Office Depot required Alvarez to pay the “fee for, or cost of” the actual pre-
                11      employment drug test or that Alvarez himself paid the fee or cost of the drug test in
                12      violation of Section 222.5. Additionally, to the extent Alvarez may attempt to
                13      broaden the plain meaning of “cost” to include compensation for the time spent, and
                14      travel expenses incurred, as a result of taking the drug test, his argument fails as a
                15      matter of law because “cost” under Section 222.5 does not encompass compensation
                16      of time and reimbursement of travel expenses, but only payment for the drug test
                17      itself. See Brum, 2017 WL 4883376 at *4. Thus, Office Depot is entitled to
                18      judgment on the pleadings of Alvarez’s Eighth Cause of Action insofar as it relies on
                19      his Section 222.5 claim.
                20      V.       CONCLUSION
                21               For all the foregoing reasons, Office Depot respectfully requests that this
                22      Court grant its motion for judgment on the pleadings and dismiss Alvarez’s Second,
                23      Seventh, and Eighth causes of action to the extent they are based on a theory of
                24      liability that a prospective employer must provide job applicants or prospective
                25      employees with compensation for time spent, and reimbursement for travel
                26      expenses incurred, as a result of undergoing a pre-employment drug test.
                27      ////
                28      ////
MORGAN, LEWIS &
 BOCKIUS LLP                                                       -8-            CASE NO. 2:17-CV-07220-PSG-AFM
 ATTORNEYS AT LAW
   COSTA MESA
                                             DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                        DB2/ 35909064
        Case 2:17-cv-07220-PSG-AFM Document 55 Filed 02/11/19 Page 12 of 12 Page ID #:1588



                    1
                         Dated:         February 11, 2018            MORGAN, LEWIS & BOCKIUS LLP
                    2
                    3                                                By: /s/ Alejandro David Szwarcsztejn
                                                                     Barbara J. Miller
                    4                                                John D. Hayashi
                                                                     Alejandro David Szwarcsztejn
                    5                                                Samuel S. Sadeghi
                                                                     Attorneys for Defendant
                    6                                                OFFICE DEPOT, INC.
                    7
                    8
                    9
                10
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                      -9-            CASE NO. 2:17-CV-07220-PSG-AFM
 ATTORNEYS AT LAW
   COSTA MESA
                                            DEFENDANT’S MOTION FOR JUDGMENT ON THE PLEADINGS
                        DB2/ 35909064
